Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Mason appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Mason, No. 2:92-cr-00163-4 (E.D.Va. Dec. 15, 2009). We deny Mason’s motion for appointment of counsel and dispense with oral argument because the facts and legal conten*844tions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.